Cook, J.,
delivered the opinion of the court.
In the month of October, 1904, J. C. Burt was convicted of the crime of murder, and sentenced to the penitentiary for the term of his natural life. In the judgment entered by the court nothing is said about the costs. In 1911 the state, on the relation of the attorney-general, filed a personal action against the convict, seeking to recover a judgment for the costs incurred in the prosecution of the criminal case, which costs, it is said, were negligently or improvidently omitted in the judgment sentencing Burt to life imprisonment.
The legislature has the power, by proper enactment, to provide for a judgment in personam against a person convicted óf a capital felony, whether the punish*758ment inflicted be death or life imprisonment in the penitentiary; but we have been unable to find an act of the legislature indicating that such was the purpose of the legislature. At common law such a judgment could not be entered against a convict in a criminal case, and in the absence of a statute we think the law contemplates that death on the gallows or life imprisonment is assuredly a sufficiently penalty for any crime, however atrocious it may be.
Section 1516 of the Code of 1906 provides: In cases not capital the court shall order the convict to stand committed, until the fine, costs and jail fees be paid.” We cannot assume that the lawmakers intended to perpetrate a grim joke by solemnly exempting a convict of a capital felony from further imprisonment for costs after he is hanged, or after he has served his. life sentence.
The legislative scheme for the collection of costs in eurred in criminal prosecutions, when convicts are unable or refuse to pay, is confinement in jail, and by other statutes a method is provided whereby the fine, costs, and jail fees may be paid by labor upon county farms. We find no other method provided by the law of this state. Be that as it may, we think section 1516, supra, implies an intention to remit all costs in capital felonies for obviously humane reasons. A life for a life is all sufficient, whether the life is ended by the hangman’s rope or the felon’s cell.
We have not discussed Ex parte Gregory, 56 Miss. 164, and Ex parte Meyer, 57 Miss. 85, because neither case, in our opinion, has any application to the point involved in this case. In Ex parte Gregory, supra, the court merely decided that a pardoned convict cannot be held in confinement to compel the payment of the costs adjudged against him and, while the judge rendering the opinion says that a personal judgment for costs may be obtained against the convict, and execution levied on his property, the point is not involved in that case and, *759of course, is not authoritative upon that question. In Ex parte Meyer, supra, the court held that Acts 1878, p. 164, section 12, which provides that convicts shall he held at labor until they pay the costs, is valid, and, further, that the statute did not contemplate the detention of prisoners for the costs of their defense, hut only for those of the prosecution.

Affirmed.

Smith, C. J., expressed no opinion.